DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	Claims 16-22, 24, 25, and 29-39 are allowed over the prior art of record as amended by the applicant on 09/15/2021.
3.	The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claims 16, 20, and 32.
4.	The closest prior art of record is Goshayeshgar et al. (PGPub 2014/0271717); Kokish (PGPub 2003/0158517); Herman et al. (PGPub 2013/0060229); and Mafi et al. (PGPub 2011/0190831)
5.	The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure comprising a kit comprising:
a balloon catheter being steerable between a first straight orientation and a second bent configuration, the balloon catheter comprising a proximal end, an opposite distal end, an elongated shaft portion extending between the proximal end and the distal end, a spool positioned proximate the proximal end, a balloon positioned proximate the distal end, the spool being coupled to the elongated shaft portion, and the spool being rotatable relative to the elongated shaft portion to move the steerable catheter between the first straight configuration and the second bent configuration;
a chemical denervation agent; and
an access device configured to provide access to a basivertebral nerve within a vertebral body;
wherein a portion of a wire is wound about the spool, a portion of the wire is fixed to the portion of the elongated shaft portion, and winding and unwinding the portion of wire from the spool moves the steerable catheter between the first straight configuration and the second bent configuration.
Specifically, regarding independent claims 16, 20, and 32, the prior art to Goshayeshgar, Kokish, Herman, and Mafi, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein the balloon catheter further comprises:
a membrane positioned within the elongated shaft portion between the spool and the balloon, and the wire extending from the spool, through the membrane, and to a portion of the elongated shaft portion.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.